Judge Greene
dissenting.
Because some of the testimony in this case is legally insufficient to support a finding of fact that the “death of the deceased was not proximately caused by his intoxication” and because the Commission failed in its duty to identify in its Opinion and Award the portions of testimony on which its finding was based, I would reverse the Opinion and Award of the Commission.
There were four persons who testified with regard to the deceased’s intoxication at the time of the accident. Hudson stated that “in [his] opinion [intoxication] did contribute” to the accident, but testified as follows on cross-examination:
Q. . . . Considering all the factors that were at work here absent the alcohol — the speed, the fatigue, the truck, the fact that he was hauling liquids, the fact that it was late at night, the fact that he may or may not have been familiar with the road — isn’t it entirely conceivable that this accident could have happened exactly the same way that it did absent any alcohol in his system.
A. Yes, it could have happened — could reasonably have happened without any one of those factors. Any one of them, as far as I’m concerned, could have been dropped out and it still could have happened.
Manning testified that speed and alcohol, and not the shifting of the truck’s weight due to the tank full of catfish and water, were the factors which contributed to Strickland’s accident. He also admitted on cross-examination, however, that if Strickland were driving fifty-three miles per hour around the curve, in the same truck, at 1:30 a.m., “[i]t’s possible” that the accident could have still occurred, even absent any alcohol consumption by Strickland. Mumford listed alcohol as a “contributing circumstance” on his accident report and also determined that speed, the time of day, and a shifting of the weight on the truck contributed to the accident. Hamill cited fatigue, weight shift, and speed as contributing causes, but stated that he had “no way of knowing whether” Strickland’s alcohol use was a contributing factor based on the evidence available.
The dispositive question is whether this testimony can support the finding entered by the Commission that intoxication was not a proximate cause of the death of the employee. I do not disagree with the majority that this Court is bound by the finding if there is “any competent evidence” to support it. This “any competent evidence” *105standard of review, however, does not mean that any evidence, without regard to its quantity, is sufficient to support a finding. In order to support a finding, the competent evidence must be of “minimum quantity.” 3 Arthur Larson & Lex K. Larson, The Law of Workmen’s Compensation § 80.10(c) [hereinafter Larson]. In the words of our Supreme Court, the question is whether there exist “sufficient competent evidence ... to support [the] findings of fact [of the Commission].” Walston v. Burlington Indus., 304 N.C. 670, 678, 285 S.E.2d 822, 827, reh’g granted, 305 N.C. 296, - S.E.2d — (1982) (making factual correction only); Hildebrand v. Furniture Co., 212 N.C. 100, 109, 193 S.E. 294, 300 (1937); see also Keller v. Wiring Co., 259 N.C. 222, 223, 130 S.E.2d 342, 342-43 (1963) (appellate court reviews evidence to determine whether it was “sufficient” to support the Commission’s findings); Aycock v. Cooper, 202 N.C. 500, 504, 163 S.E. 569, 570 (1932) (there must be evidence of “sufficient probative force” to support the Commission’s findings). Regardless of the phrase used to describe the “minimum quantity” of the evidence necessary to support a finding of the Commission, the finding “cannot . . . be based on speculation and conjecture,” Larson at 80.00, and must be based on evidence that a reasonable mind might accept as adequate to support the finding. See Garret v. Overman, 103 N.C. App. 259, 262, 404 S.E.2d 882, 884, disc. rev. denied, 329 N.C. 787, 408 S.E.2d 519 (1991). When there is a lack of sufficient competent evidence to support the Commission’s findings of fact, this Court will set those findings aside. See Hildebrand, 212 N.C. at 112-13, 193 S.E. at 303.
The majority concludes that there is “competent evidence on both sides of the issue of whether intoxication was a proximate cause of death.” The only testimony in this record that intoxication was not a cause of the death is that of Hudson and Manning given on cross-examination. Manning stated that the accident “possibl[y] could have happened absent alcohol.” This testimony is nothing more than speculation and cannot support a finding of no causation. See Hinson v. National Starch & Chem. Corp., 99 N.C. App. 198, 202, 392 S.E.2d 657, 659 (1990) (sufficient evidence must reflect some degree of probability). Hudson was asked whether it was “conceivable” that alcohol may not have been a contributing factor. In response he stated that the accident “could” have happened even absent the use of alcohol. Although opinion testimony expressed in terms of “could” can be sufficient evidence, it “depends upon the general state of the evidence.” 1 Kenneth S. Broun, Brandis and Broun on North Carolina *106Evidence § 189 n.330 (4th ed. 1993). The opinion that the accident “could” have happened without alcohol was given in response to the question of whether it was “conceivable” that alcohol was not a contributing factor to the death. Conceivable is defined to mean “logically possible.” Webster’s Third New International Dictionary 469 (1968). The answer when read in the context of the question suggests nothing more than the possibility that the accident could have happened absent the use of alcohol and thus cannot support the finding of no proximate cause. See State v. Robinson, 310 N.C. 530, 534, 313 S.E.2d 571, 574-75 (1984) (“could” cause vaginal condition insufficient to support finding).
The findings entered by the Commission do not reveal whether the Commission based its proximate cause finding on the evidence which is inadequate to support that finding. See Morgan v. Thomasville Furniture Indus., Inc., 2 N.C. App. 126, 128, 162 S.E.2d 619, 620 (1968) (Commission must make specific findings with regard to crucial facts). Accordingly, I would reverse the Opinion and Award of the Commission and remand for entry of a new Opinion and Award with directions that the testimony of Hudson and Manning given on cross-examination, as discussed herein, not be considered as sufficient to support a finding on proximate cause.